 


109 HRES 415 EH: Expressing the sense of the House of Representatives that the Socialist Republic of Vietnam needs to do more to resolve claims for confiscated real and personal property, and for other purposes.
U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 415 
In the House of Representatives, U. S., 
 
September 19, 2006 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Socialist Republic of Vietnam needs to do more to resolve claims for confiscated real and personal property, and for other purposes. 
 
 
Whereas during the establishment of the Socialist Republic of Vietnam as a 1-party state ruled and controlled by the Vietnamese Communist Party, uncompensated confiscation of real and personal property from Vietnamese citizens was a widespread occurrence; 
Whereas Article 23 of the Constitution of the Socialist Republic of Vietnam provides that [t]he lawful property of individuals and organizations shall not be nationalized; 
Whereas according to the Department of State, more work is necessary to adequately protect property rights in Vietnam; and 
Whereas the people of the United States are firmly committed to freedom, democracy, and basic human rights for the citizens of the Socialist Republic of Vietnam: Now, therefore, be it 
 
That— 
(1)The House of Representatives— 
(A)welcomes recent attempts by the Government of the Socialist Republic of Vietnam to establish private land use rights for its citizens, and hopes that these rights are quickly expanded to encompass all Vietnamese citizens; 
(B)calls on the Government of the Socialist Republic of Vietnam to more fully recognize its responsibility to provide equitable, prompt, and fair restitution of property that was confiscated by the government; 
(C)calls on the Government of the Socialist Republic of Vietnam to direct local officials, particularly in the Central Highlands region, to promptly investigate and resolve complaints about discriminatory and uncompensated confiscation of land; 
(D)urges the Government of the Socialist Republic of Vietnam to form a national commission for processing restitution claims, and to obligate local government officials, bodies, and agencies to provide all necessary documentation and cooperation to facilitate the implementation of decisions issued by the national commission; and 
(E)strongly urges the Government of the Socialist Republic of Vietnam— 
(i)to ensure that implementation of land use reforms by local officials does not result in increased inequity in access to land, particularly for the poor and for those out of favor with the Communist Party; and 
(ii)to ensure that the government provides fair, prompt, and equitable restitution to former landowners for the property rights of all confiscated lands; and 
(2)it is the sense of the House of Representatives that— 
(A)the President should specifically consider land use rights for individuals in determining whether the Socialist Republic of Vietnam is a country of particular concern for religious freedom under section 402(b)(1)(A) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)(A)); and 
(B)the President should direct the Secretary of State to include, in the Secretary of State’s annual Country Reports on Human Rights Practices submitted to the Congress under the Foreign Assistance Act of 1961, the status of land use rights and restitution claims in the Socialist Republic of Vietnam.  
 
Karen L. HaasClerk. 
